



Exhibit 10.1


Amendment No. 2 to the
Invacare Corporation 2018 Equity Compensation Plan
This Amendment No. 2 (this “Amendment”) to the Invacare Corporation 2018 Equity
Compensation Plan, as amended (the “2018 Equity Plan”) is hereby adopted and
approved by the Board of Directors of Invacare Corporation (the “Board”) as of
March 27, 2020, subject to the approval of the shareholders of Invacare
Corporation. Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the 2018 Equity Plan.
WHEREAS, Invacare Corporation (the “Company”) adopted the 2018 Equity Plan,
approved by the Company’s shareholders on May 17, 2018, which was subsequently
amended by Amendment No. 1 to the 2018 Equity Plan, approved by the Company
shareholders on May 16, 2019, under which the maximum number of Shares
cumulatively available for issuance under the 2018 Plan (referred to in the 2018
Equity Plan as the “Aggregate Share Limit”) is the sum of: (i) 4,800,000 Shares;
plus (ii) any shares available for issuance under the 2013 Equity Plan at the
time of approval of the 2018 Equity Plan by the Company’s shareholders; and
(iii) any Shares covered by an award under the 2018 Equity Plan, the 2013 Equity
Plan or the 2003 Equity Plan that are forfeited or remain unpurchased or
undistributed upon termination or expiration of the award;
WHEREAS, based on the recommendation of the Compensation and Management
Development Committee of the Board (the “Compensation Committee”), the Board has
determined that it is desirable to increase the Aggregate Share Limit by
1,400,000 Shares in order to allow more Shares to be available for issuance
under the 2018 Equity Plan pursuant to awards thereunder, and increase the
related limit on the total number of Shares issuable upon the exercise of
Incentive Stock Options by the same amount;
WHEREAS, Article XII of the 2018 Equity Plan provides that the Board may amend
the 2018 Equity Plan, subject to shareholder approval when any proposed
amendment is subject to the approval of shareholders under applicable law, rules
or regulations; and
WHEREAS, under New York Stock Exchange requirements, shareholders must approve
the recommended increase to the Aggregate Share Limit.
NOW, THEREFORE, the Board hereby adopts and approves the following amendments to
the 2018 Equity Plan, subject to shareholder approval and effective upon the
receipt of such shareholder approval:
1.
Section 4.01(a)(i) of the 2018 Equity Plan is hereby deleted in its entirety and
replaced with the following:



“6,200,000 Shares; plus”
2.
Section 4.01(d) of the 2018 Equity Plan is hereby deleted in its entirety and
replaced with the following:



“(d) Subject to adjustment pursuant to Section 4.06 hereof, the total number of
Shares actually issued or transferred by the Company upon the exercise of
Incentive Stock Options will not exceed 6,200,000 Shares.”


3.
Except as provided herein, no other provision of the 2018 Equity Plan shall be
amended or modified by this Amendment No. 2 and the 2018 Equity Plan shall
remain in full force and effect.








